
	

113 HR 952 IH: Main Street Revival Act
U.S. House of Representatives
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 952
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2013
			Mr. Swalwell of
			 California introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow small
		  businesses to defer the payment of certain employment taxes.
	
	
		1.Short titleThis Act may be cited as the
			 Main Street Revival
			 Act.
		2.Deferral of
			 certain employment taxes by small businesses
			(a)In
			 generalSection 3111 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(f)Election by
				small businesses To defer payment
						(1)In
				generalA specified small
				business may elect to pay the specified first-year employment taxes of such
				business in installments as provided in paragraph (2).
						(2)Payment in
				installments
							(A)In
				generalIf an election is made under paragraph (1), the specified
				first-year employment taxes shall be paid in 4 equal installments. The first
				installment shall be paid on the date which is one year after the end of the
				specified first year and each succeeding installment shall be paid on the date
				which is one year after the due date of the previous installment.
							(B)Acceleration of
				payment under certain circumstancesIf there is an addition to
				tax for failure to pay timely assessed with respect to any installment required
				under this subsection, a liquidation or sale of substantially all the assets of
				the taxpayer (including in a title 11 or similar case), a cessation of business
				by the taxpayer, or any similar circumstance, then the unpaid portion of all
				remaining installments shall be due on the date of such event (or in the case
				of a title 11 or similar case, the day before the petition is filed).
							(C)Proration of any
				deficiency to installmentsIf
				an election is made under paragraph (1) to pay the specified first-year
				employment taxes in installments and a deficiency has been assessed, the
				deficiency shall be prorated to such installments. The part of the deficiency
				so prorated to any installment the date for payment of which has not arrived
				shall be collected at the same time as, and as a part of, such installment. The
				part of the deficiency so prorated to any installment the date for payment of
				which has arrived shall be paid upon notice and demand from the Secretary. This
				subsection shall not apply if the deficiency is due to negligence, to
				intentional disregard of rules and regulations, or to fraud with intent to
				evade tax.
							(3)Specified small
				businessFor purposes of this section—
							(A)In
				generalThe term specified small business means any
				HUBZone business if there is a reasonable expectation as of the first day of
				the specified first-year that such business will not employ more than 25
				full-time employees (determined under section 45R(d) by treating the specified
				first year as the taxable year) for such year. Such term shall not include any
				business unless the specified first-year of such business begins after the date
				of the enactment of this subsection.
							(B)HUBZone
				businessThe term
				HUBZone business means any employer if—
								(i)every trade or
				business of such employer is actively conducted within a HUBZone, and
								(ii)a
				substantial portion of the services performed for such employer by its
				employees are performed in a HUBZone.
								(C)HUBZoneThe
				term HUBZone means any area which would be a historically
				underutilized business zone (as defined in section 3(p)(1) of the Small
				Business Act) if such section were applied without regard to subparagraphs (C),
				(D), and (E) thereof.
							(4)Specified
				first-year employment taxesFor purposes of this section—
							(A)In
				generalThe term
				specified first-year employment taxes means, with respect to any
				specified small business, the taxes imposed under subsections (a) and (b) with
				respect to wages paid during the specified first-year of such business.
							(B)Specified
				first-yearThe term
				specified first-year means, with respect to any specified small
				business, the 1-year period beginning on the first date that any employee of
				such business performs any service for such business.
							(5)Aggregation
				rules, etcAll persons
				treated as a single employer under subsection (a) or (b) of section 52 or
				subsection (m) or (o) of section 414 shall be treated as one person for
				purposes of this subsection. Any reference in this subsection to any person
				shall include a reference to any predecessor of such person.
						(6)Trust funds held
				harmlessThe amounts appropriated, deposited, or transferred to
				any trust fund shall be determined without regard to this
				subsection.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to any
			 specified small business (as defined in section 3111(f) of the Internal Revenue
			 Code of 1986, as added by this section) the specified first-year of which
			 (within the meaning of such section) begins after the date of the enactment of
			 this Act.
			
